DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/19, 2/6/20, 3/4/20, 11/23/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what applicants intent is to describe a sample tube as recited in lines 1 and 6.  Although the device handles sample tubes, it is unclear whether any tube, such as a reaction tube, or an empty tube would satisfy the limitation or not.  Therefore, it is unclear if the sample tube is filled with a sample, such as liquid to be analyzed, or not. Claim 19 is similarly rejected.
As to claim 1, it is unclear how the tube is handled along various axes by the gripper apparatus as recited in the last clause.  Specifically, a controller alone cannot perform the various functions of moving the gripper apparatus as recited in the last clause without further structure.  The claims recite a gripper apparatus in line 2, yet a gripper alone does not require means for moving.  Therefore, the examiner believes that essential structure to perform the claimed function of moving the gripper in various axes is omitted from the claim.  The examiner notes that the limitations from claim 4 would help clarify this ambiguity. Claim 19 is similarly rejected
Claims 2-18 and 20 are rejected based on further claim dependency.
As to claim 5, it is unclear what is attempting to be further defined.  Specifically, it is unclear what defines the difference between the gripper apparatus of claim 1 and the gripper as recited in claim 5.  The examiner is interpreting the gripper apparatus of claim 1 as a gripper, and therefore the examiner does not believe that claim 5 adds any further structure or limitations beyond that which has been recited in claim 1.  For these reasons, the examiner believes that the gripper apparatus of claim 1 fully encompasses the gripper of claim 5.  A 112d rejection was not applied since the wording of claim 5 is different, and although the examiner will interpret the gripper apparatus and gripper as synonymous, the examiner reserves the right to apply a 112d rejection based on applicants response.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10509047. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a device for handling tubes (claims 1 and 13 of 10509047) with: a gripper (claims 1 and 13 of 10509047); an imager; a holding apparatus (claim 1 of 10509047); and a control configured to determine position and alignment of a tube based on 3D data and where the alignment of the tube deviates obliquely from a longitudinal bearing axis, the gripper adjusts spatially to grip the tube obliquely at the same non-parallel deviation from the longitudinal bearing axis standard as the sample tube (claims 1 and 13 of 10509047). Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 10509047.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automated method performed by a controller to handle using a gripper an unaligned sample tube filed with liquid to be analyzed, where the method includes determining a position and alignment of a tube in a holder based on 3D data of the tube acquired by an imager, and handling the tube by the gripper based on the 3D data, where upon determination that the vertical axis of the tube is oblique/tilted with respect to a longitudinal axis such that the vertical axis of the tube is not parallel to the longitudinal axis, then the gripper is manipulated and spatially adjusted to grip the tube obliquely at the same non-parallel deviation from the longitudinal axis as the sample tube. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798